DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 18, 2021 has been entered.
 
Status of the Claims
Claims 1-9, 11-19, and 21-23 are pending in the current application.
Claim 14 is withdrawn from consideration in the current application.
Claims 1, 14, and 21 are amended in the current application.
Claims 10 and 20 are canceled in the current application.
Claims 22 and 23 are newly added in the current application.

Response to Arguments
Applicant's remarks and amendments filed February 18, 2021 have been fully considered.
Applicant argues that Reinhard does not disclose a protective cap having low water vapor permeability as claimed, and Sano does not cure the deficiencies of Reinhard because Sano pertains to luer tips and not staked needles.
This is not persuasive for the following reasons.  The grounds of rejection have been updated to reflect the present claim amendments.  Although Sano does not disclose a staked/integrated injection needle, Sano is not relied upon alone to satisfy all the features of the claimed invention.  Note that while Sano does not disclose all the features of the present claimed invention, Sano is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.  It has also been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Sano teaches a pre-filled syringe excelling in gas barrier property and water vapor barrier property comprising an injection needle and a cap formed of a butyl rubber, thermoplastic 2*24hr or less at 40oC and 90% RH (Sano, [0002], [0015]-[0017], [0021], [0031], [0033], [0039]-[0040], [0048]-[0052]).  Sano’s water vapor permeability of 10 g/m2*24hr or less completely encompasses the claimed range of 0.1 g/m2*24hr at 5oC (and also 0.2 g/m2*24hr at 25oC or 40oC), and therefore, establishes a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05. I).  Since Reinhard and Sano both disclose pre-filled syringes comprising caps made of rubber/elastomeric material having low water vapor permeability, it would have been obvious to one of ordinary skill in the art to have utilized Sano’s cap materials to form Reinhard’s protective cap to yield a pre-filled syringe that has a low risk of interacting with/eluting into pre-filled medications and having sufficient gas barrier and water vapor barrier properties (Sano, [0002], [0015]-[0017], [0033], [0039], see also MPEP 2143).  Furthermore, it is noted that Hetzler is additionally combined with Reinhard and Sano, and further establishes that it is well known and well within the abilities of those skilled in the art to utilize protective caps for staked needles formed of butyl rubber materials that exhibit low extractable levels, provide sufficient flexibility and resilience, maintain these advantages even after radiation sterilization and autoclave treatments, and enable long term storage of syringe contents with impurities of 0.1 ppm of less after 6 months at room temperature (Hetzler, [0011]-[0018], [0030], [0044], [0048]-[0049], [0066]-[0069]).
Applicant argues that Igawa does not cure the deficiencies of Reinhard and Sano, and only mentions the term “pre-filled syringe” once.
This is not persuasive for the following reasons.  The grounds of rejection have been updated to reflect the present claim amendments.  Note that while Igawa does not disclose all the features of the present claimed invention, Igawa is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention.  Igawa teaches that it is well known and well within the abilities of those skilled in the art that anti-body protein formulations (as required by claim 10) for subcutaneous injection can be formulated for use in pre-filled syringes (Igawa, [0001]-[0005], [0017]-[0022], [0048]-[0055], [0062]-[0068], [0085]-[0111]).  Since modified Reinhard discloses a syringe that can be pre-filled with medications, modified Reinhard suggest forming syringes with materials compatible with medications, and Igawa discloses protein formulations suitable for injection that can be administered via pre-filled syringes, it would have been obvious to one of ordinary skill in the art to have utilized Igawa’s anti-body protein formulations within modified Reinhard’s syringe to yield a pre-filled syringe with a stable, highly concentrated anti-body protein medication formulation that can be locally administered by subcutaneous injection that can be stably stored for long periods of time, possesses improved freeze-thaw anti-body stability, and can achieve anti-body stabilization without increasing osmotic pressure (Igawa, [0001]-[0005], [0017]-[0022], [0048]-[0055], [0062]-[0068], oC to 45oC) for long durations (such as at least 24 months) (Walsh, [0006]-[0017], [0044]-[0052], [0058]-[0067], [0097]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "is pre-filled with a solution containing …" in claims 22 and 23 renders the claims indefinite.  Claims 22 and 23 depend from claim 1, where claim 1 recites “is filled with an antibody formulation.”  It is unclear if the pre-filled syringe the antibody formulation comprising a solution containing ….”

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-9, 11-13, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhard et al. (US 6331174 B1), in view of Hetzler et al. (US 2005/0075611 A1), in view of Sano et al. (US 2004/0267194 A1), in view of Igawa et al. (US 2013/0022625 A1), and in view of Walsh et al. (US 2012/0014968 A1).
Regarding Claim 1, Reinhard teaches a pre-filled, sterile, sealed syringe (Reinhard, Col 1 Lines 5-24, Col 2 Lines 45-67).  Reinhard teaches the syringe comprises a syringe body 1/2 made of plastic, an integrated needle (staked needle) 5/6, a protective cap 7/8, and a plunger 3/4 (Reinhard, Col 2 Lines 45-67, Col 4 Lines 50-67, Col 5 Lines 1-20, Fig 1).  Reinhard teaches the protective cap can be made of an elastomer such as rubber (Reinhard, Col 5 Lines 6-39).  Reinhard further teaches the syringe should use plastics that are effective water vapor barrier materials; where syringe body components should have water vapor permeability of less than 0.08 2*day (Reinhard, Col 2 Lines 46-61, Col 4 Lines 1-15, Col 5 Lines 5-67, Col 6 Lines 1-27).  Reinhard further teaches the syringe is compatible and can be filled with medications (Reinhard, Col 5 Lines 61-67, Col 6 Lines 1-6, 66-67, Col 7 Lines 1-11).

    PNG
    media_image1.png
    434
    1041
    media_image1.png
    Greyscale

Reinhard – Figure 1
Reinhard teaches the protective cap can be made of an elastomer such as rubber to achieve optimum sealing properties, and also include a hard elastic material to provide protection against external physical damange (Reinhard, Col 5 Lines 6-39).  Reinhard remains silent regarding specific elastomer and hard materials for forming a pre-filled syringe cap.
Hetzler, however, teaches a pre-filled syringe assembly comprising a tip cap (Hetzler, Abstract, [0002], [0083]-[0084], Fig 3).  Hetzler teaches the tip cap exhibits low extractable levels, provides sufficient flexibility and resilience, maintains these advantages after radiation sterilization and autoclave treatments, and enables long term storage of syringe contents with impurities of 0.1 ppm of less after 6 months at room temperature; where the tip cap is made from a thermoplastic elastomer and a harder base thermoplastic resin (Hetzler, [0011]-[0018], [0030], [0044], [0048]-[0049], [0066]-[0069]).  Hetzler teaches the base thermoplastic resin provides sufficient strength and 
Since Reinhard and Hetzler both teach pre-filled syringes comprising a needle cap formed of hard materials and rubber materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Reinhard’s protective cap with the base thermoplastic resin and butyl rubber elastomers of Hetzler to yield a cap that exhibits low extractable levels, provides sufficient flexibility and resilience, maintains these advantages even after radiation sterilization and autoclave treatments, and enables long term storage of syringe contents with impurities of 0.1 ppm of less after 6 months at room temperature as taught by Hetzler (Hetzler, [0011]-[0018], [0030], [0044], [0048]-[0049], [0066]-[0069]).
Modified Reinhard remains silent regarding the protective cap having low water vapor permeability as specifically recited in claim 1.
Sano teaches a pre-filled syringe having low risk of interacting or eluting into a medication/substance in the syringe barrel and excelling in gas barrier property and water vapor barrier property comprising an injection needle and a cap; where the cap has sufficient water vapor permeability of 10 g/m2*24hr or less at 40oC and 90% RH (Sano, [0002], [0015]-[0017], [0021], [0031], [0033], [0039]-[0040], [0048]-[0052]).  Sano teaches the cap is formed of a butyl rubber, thermoplastic elastomer, or the like (Sano, [0039]).  One of ordinary skill in the art would have readily recognized that Sano’s pre-filled syringe materials would necessarily possess even better water vapor permeability properties at less harsh temperature and humidity conditions such as at 5oC (see MPEP 2143).  Sano’s water vapor permeability of 10 g/m2*24hr or less completely 2*24hr at 5oC (and also 0.2 g/m2*24hr at 25oC or 40oC), and therefore, establishes a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05. I).
Since modified Reinhard and Sano both disclose pre-filled syringes comprising caps made of butyl rubber/elastomeric material and both seek to achieve low water vapor permeability, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed, adjusted, measured, and optimized modified Reinhard’s protective cap to achieve water vapor permeability that renders obvious the claimed 1 ranges to yield a pre-filled syringe that has a low risk of interacting with/eluting into pre-filled medications/substances and having sufficient gas barrier and water vapor barrier properties as taught by Sano (Sano, [0002], [0015]-[0017], [0033], [0039], see MPEP 2143).
Modified Reinhard teaches the syringe is compatible and can be filled with medications (Reinhard, Col 5 Lines 61-67, Col 6 Lines 1-6, 66-67, Col 7 Lines 1-11, Sano, [0002], [0040]), but remains silent regarding the syringe being filled with an antibody formulation in a concentration of 50 mg/ml or higher.
Igawa, however, teaches anti-body protein formulations for subcutaneous injection that can be formulated for use in pre-filled syringes (Igawa, [0001]-[0005], [0017]-[0022], [0048]-[0055], [0062]-[0068], [0085]-[0111]).  Igawa further teaches the anti-body protein formulation has an anti-body protein concentration of 50 mg/ml or more (Igawa, [0019]-[0021], [0050]).  Igawa’s concentration range is substantially identical to the claimed range of 50 mg/ml to 300 mg/ml, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II).
Since modified Reinhard discloses a syringe that can be pre-filled with medications, modified Reinhard suggest forming syringes with materials compatible with medications, and Igawa discloses protein formulations suitable for injection that can be administered via pre-filled syringes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Igawa’s anti-body protein formulations within modified Reinhard’s syringe to yield a pre-filled syringe with a stable, highly concentrated anti-body protein medication formulation that can be locally administered by subcutaneous injection that can be stably stored for long periods of time, possesses improved freeze-thaw anti-body stability, and can achieve anti-body stabilization without increasing osmotic pressure as taught by Igawa (Igawa, [0001]-[0005], [0017]-[0022], [0048]-[0055], [0062]-[0068], [0085]-[0111], [0144]).
Modified Reinhard remains silent regarding the needle not clogging under the testing conditions recited in claim 1.
Walsh, however, teaches anti-body protein formulations for injection that are specifically formulated for use in pre-filled syringes with rubber plungers and rubber stoppers (Walsh, [0006]-[0017], [0044]-[0052], [0059]-[0067]).  Walsh teaches the pre-filled syringes are tested for long term storage stability under conditions of 5-37oC over a duration of 0 to 18 months (Walsh, [0059]-[0064], [0087]-[0097], Tables 17-22).  Although Walsh does not discuss the exact same testing parameters as recited in claim 1, Walsh demonstrates that it is well known and well within the abilities of those skilled in the art to rigorously test pre-filled syringes under various different conditions of temperature, time, and syringe construction materials to ascertain long term stability of anti-body protein formulations, where it would have been obvious to one of ordinary skill 
Since modified Reinhard and Walsh both disclose pre-filled syringes constructed with rubber components that comprise anti-body protein formulations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specifically formulated, adjusted, measured, tested, and optimized modified Reinhard’s anti-body protein formulation according to Walsh’s teachings to achieve an anti-body protein formulation that maintains an acceptable degree of stability in a pre-filled syringe when stored at varying temperatures (such as -80oC to 45oC) for a long duration (such as at least 24 months) as taught by Walsh (Walsh, [0058]-[0059], [0097], see MPEP 2144.05, II, see MPEP 2143).
Regarding Claim 2, modified Reinhard further teaches the cap comprises butyl rubber (Reinhard, Col 5 Lines 6-39, Hetzler, [0060]-[0064], Sano, [0039]).
Regarding Claims 4, 5, and 6, modified Reinhard further teaches the syringe body is made of cyclic olefin copolymer (Reinhard, Col 4 Lines 1-15, Col 6 Lines 17-28, Sano, [0032]).
Regarding Claims 7 and 8, modified Reinhard further teaches the anti-body protein formulation has an anti-body protein concentration of 50 mg/ml or more (Igawa, [0019]-[0021], [0050], Walsh, [0044], [0088]).  Modified Reinhard’s concentration range substantially overlaps with the claimed ranges (claim 7 range of 80 mg/ml or more, and claim 8 range of 100 mg/ml or more), and therefore, establishes a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).
Regarding Claim 9, modified Reinhard further teaches the anti-body protein formulation has a viscosity of 30 mPa*s or less (Igawa, [0019]-[0021], [0087], Walsh, [0062]-[0063]).  Modified Reinhard’s viscosity range substantially overlaps with the claimed range of 2-100 mPa*s, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 11, modified Reinhard further teaches the anti-body protein formulation has an anti-body protein concentration of 50 mg/ml or more (Igawa, [0019]-[0021], [0050], Walsh, [0044], [0088]).  Modified Reinhard’s concentration range completely encompasses the claimed range of 100 mg/ml to 300 mg/ml, and therefore, establishes a prima facie case of obviousness over the claimed ranges (see MPEP 2144.05, I).  Modified Reinhard further teaches the anti-body protein formulation has a viscosity of 30 mPa*s or less (Igawa, [0019]-[0021], [0087], Walsh, [0062]-[0063]).  Modified Reinhard’s viscosity range substantially overlaps with the claimed range of 6-100 mPa*s, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claims 12 and 13, modified Reinhard further teaches the anti-body is an anti-IL6 receptor anti-body, where the anti-body includes tocilizumab (Igawa, [0067]-[0068], [0111]).
Regarding Claim 21, modified Reinhard further teaches the anti-IL6 receptor anti-body comprises the heavy chain sequence as set forth in SEQ ID NO:1 and the light chain sequence as set forth in SEQ ID NO:2 (Igawa, [0067]-[0068], [0111]).
Regarding Claims 22 and 23, modified Reinhard further teaches the pre-filled syringes are tested for long term storage stability under conditions of 5-37oC over a oC to 45o.
Claims 3 and 15-19 rejected under 35 U.S.C. 103 as being unpatentable over Reinhard et al. (US 6331174 B1), in view of Hetzler et al. (US 2005/0075611 A1), in view of Sano et al. (US 2004/0267194 A1), in view of Igawa et al. (US 2013/0022625 A1), and in view of Walsh et al. (US 2012/0014968 A1) as applied to claims 1 and 2 above, and in further view of Zhao (US 2007/0053788 A1).
Regarding Claim 3, modified Reinhard teaches the pre-filled syringe as discussed above for claims 1 and 2.  Modified Reinhard further teaches the cap comprises butyl rubber (Reinhard, Col 5 Lines 6-39, Hetzler, [0060]-[0064], Sano, [0039]).
Modified Reinhard remains silent regarding the butyl rubber specifically being n-butyl rubber or a halogenated butyl rubber.
Zhao, however, teaches rubber articles and sterilization methods for rubber articles used in prefilled containers such syringes as stoppers and tips (Zhao, [0002], [0013]-[0014], [0018], [0034]-[0041]).  Zhao teaches rubber closures comprising butyl rubber that include halogenated butyl rubber materials that provide good abrasion resistance, excellent impermeability to gases, high dielectric constant, excellent resistance to aging and sunlight, superior shock absorption, superior vibration dampening, superior sealability, and superior recoverability from stresses (Zhao, [0014]-[0020], [0034]).
Since both modified Reinhard and Zhao caps/coverings for syringes, modified Reinhard discloses cap materials formed from butyl rubbers having low water vapor permeability, and Zhao discloses caps/coverings formed of butyl rubber materials that include halogenated butyl rubber, it would have been obvious to one of ordinary skill in 
Regarding Claims 15, 16, and 17, modified Reinhard further teaches the syringe body is made of cyclic olefin copolymer (Reinhard, Col 4 Lines 1-15, Col 6 Lines 17-28, Sano, [0032]).
Regarding Claim 18, modified Reinhard further teaches the anti-body protein formulation has an anti-body protein concentration of 50 mg/ml or more (Igawa, [0019]-[0021], [0050], Walsh, [0044], [0088]).  Modified Reinhard’s concentration range substantially overlaps with the claimed range of 80 mg/ml or more, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 19, modified Reinhard further teaches the anti-body protein formulation has a viscosity of 30 mPa*s or less (Igawa, [0019]-[0021], [0087], Walsh, [0062]-[0063]).  Modified Reinhard’s viscosity range substantially overlaps with the claimed range of 2-100 mPa*s, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: 
Wittland et al. (US 2005/0038391 A1) that teaches a needle shield for a syringe apparatus; and
Armstrong et al. (US 2013/0309226 A1) that teaches a high-concentration monoclonal antibody formulation for pre-filled syringes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on Mon thru Fri 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.